DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10 and 12 of copending Application No. 14/376,670 (reference application). The claims are not patentably distinct from each other because they refer to the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, claim 1 of ‘670 teaches all of the claimed subject matter.
With respect to claim 2, claim 2 of ‘670 teaches all of the claimed subject matter.
With respect to claim 3, claim 4 of ‘670 teaches all of the claimed subject matter.
With respect to claim 4, claim 5 of ‘670 teaches all of the claimed subject matter.
With respect to claim 5, claim 6 of ‘670 teaches all of the claimed subject matter.
With respect to claim 6, claim 7 of ‘670 teaches all of the claimed subject matter.
With respect to claim 7, claim 8 of ‘670 teaches all of the claimed subject matter.
With respect to claim 8, claim 9 of ‘670 teaches all of the claimed subject matter.
With respect to claim 9, claim 10 of ‘670 teaches all of the claimed subject matter.
With respect to claim 10, claim 12 of ‘670 teaches all of the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPUB 2011/072915 to Molitor et al. (Molitor) in view of Hotelling (US 2006/0197753)
With respect to claim 1, Molitor teaches a handheld electronic pipette, comprising: a piston, 12, actuated in a cylinder by a motor, 15, (pg. 6, par. 75-78) a control system for carrying out pipette operations, and a user interface provided on the pipette for operating the pipette, (pg. 3, par. 34) wherein the user interface comprises at least one touch screen for operating the pipette operations of the pipette, (pg. 4, par. 40) which touch screen comprises at least one touching, pressing or sliding area for activating at least one of the following pipette operations of the pipette: ejecting the tip of the pipette, filling of the tip container, dispensing the tip container, and mixing action of the pipette. (pg, 5, par. 53-59 describes electronic operation of the pipetting operations)  See pages 3-4, paragraphs 34-40, page 5, paragraphs 53-59, page 6, paragraphs 75-78 and Figs. 1-2.
Molitor does not explicitly teach wherein touching, pressing or sliding of the at least one touching, pressing or sliding area activates driving of the motor for carrying out the pipette operation, or wherein a size and/or a location of the at least one touching or pressing area within the at least one touch screen is adjustable by the user for different pipette operations.
However, it is well known to adjust the size and/or location of a touching or pressing area on a touch screen. For example, Hotelling teaches a touch screen for an electronic device wherein a location of at least one touching or pressing area is adjustable by a user. See par. 9, 70-73, Figs. 5-8, for example.
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the structure of Molitor to include adjustable touch controls, as taught by Hotelling, in order to improve the functionality of the touchscreen of Molitor.
Although Molitor does not explicitly describe wherein the user interface activates driving of the motor for carrying out the pipetting operation, Molitor discusses electronic control of the device (par. 34, 53-57) and therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that the user interface could be used to provide an activation signal to the electronic controls in order to simplify the control of the pipette by providing a single interface location.
With respect to claim 2, although Molitor in view of Hotelling does not explicitly teach wherein the user interface comprises 2-4 touch screens, it would have been obvious to one having ordinary skill in the art to include multiple touch screens in order for the structure to have multiple control areas, accessible to a user in more than one mode of operation, or accessible to more than one of the users fingers at the same time.
With respect to claims 3-7, although Molitor in view of Hotelling does not explicitly teach the claimed details of touchscreen operation, these details are commonly known to those having ordinary skill in the art and would have been obvious modifications in order to allow for more efficient and effective control of the pipette.
With respect to claim 8, although Molitor in view of Hotelling does not explicitly teach wherein at least some of the touch screens are curved and follow the curved surface of the pipette, it would have been obvious to one having ordinary skill in the art to provide the touch screens as claimed in order to provide a less bulky apparatus having greater operability in smaller spaces.
With respect to claim 9, Molitor teaches a method for operating a handheld electronic pipette having a user interface provided on the pipette, comprising: activating at least one of the following pipetting operations of the pipette: ejecting the tip of the pipette, filling of the tip container, dispensing the tip container, and mixing actions of the pipette. Molitor also teaches a touch screen which is part of the user interface of the pipette. See pages 3-4, paragraphs 34-40, page 5, paragraphs 53-59, page 6, paragraphs 75-78 and Figs. 1-2.
Molitor does not explicitly teach driving a motor to activate the pipette operations by touching, pressing or sliding an area of a touch screen, or wherein a size and/or a location of the at least one touching or pressing area within the at least one touch screen for different pipette operations is adjustable by the user.
However, it is well known to adjust the size and/or location of a touching or pressing area on a touch screen. For example, Hotelling teaches a touch screen for an electronic device wherein a location of at least one touching or pressing area is adjustable by a user for different operations. See par. 9, 70-73, Figs. 5-8, for example.
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the structure of Molitor to include adjustable touch controls, as taught by Hotelling, in order to improve the functionality of the touchscreen of Molitor.
Although Molitor does not explicitly describe wherein the touch screen interface drives a motor to activate the pipetting operation, Molitor discusses electronic control of the device (par. 34, 53-57) and therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that the user interface could be used to provide an activation signal to the electronic controls in order to simplify the control of the pipette by providing a single interface location

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPUB 2011/0072915 to Molitor et al. (Molitor)
With respect to claim 10, Molitor teaches a handheld electronic pipette, comprising: a piston, 12, actuated in a cylinder by a motor, 15, (pg. 6, par. 75-78) a control system for carrying out pipette operations, and a user interface provided on the pipette for operating the pipette, (pg. 3, par. 34) wherein the user interface comprises at least one touch screen for operating the pipette operations of the pipette, (pg. 4, par. 40) which touch screen comprises at least one touching, pressing or sliding area for activating at least one of the following pipette operations of the pipette: ejecting the tip of the pipette, filling of the tip container, dispensing the tip container, and mixing action of the pipette. (pg. 5, par. 53-59 describes electronic operation of the pipetting operations)  See pages 3-4, paragraphs 34-40, page 5, paragraphs 53-59, page 6, paragraphs 75-78 and Figs. 1-2.
Although Molitor does not explicitly describe wherein touching, pressing or sliding of the at least one touching, pressing or sliding area activates driving of the motor for carrying out the pipette operation, Molitor discusses electronic control of the device (par. 34, 53-57) and therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that the user interface could be used to provide an activation signal to the electronic controls in order to simplify the control of the pipette by providing a single interface location

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,821,586 to Scordato et al. (Scordato) in view of U.S. Patent No. 6,601,433 to Kriz et al. (Kriz) and U.S. PGPUB 2006/0197753 to Hotelling.
With respect to claim 1, Scordato teaches a handheld electronic pipette, comprising: a piston, 23, actuated in a cylinder by a motor, 61, (col. 4, lines 33-41) a control system, 11, for carrying out pipette operations, and a user interface, 14, 15, for operating the pipette operations of the pipette, (col. 2, lines 43-68) wherein the user interface activates at least one of the following pipette operations of the pipette: ejecting the tip of the pipette, filling of the tip container, dispensing the tip container, and mixing actions of the pipette. See column 2, lines 43-68, column 4, lines 33-41, column 5, line 63 – column 6, line 16 and Fig. 1. 
Scordato does not teach that the user interface is located on the pipette and comprises at least one touch screen, which touch screen comprises at least one touching, pressing or sliding area for activating the pipette operations of the pipette, wherein touching, pressing or sliding of the at least one touching, pressing or sliding area activates driving of the motor for carrying out the pipette operation or wherein a size and/or location of the at least one touching, pressing or sliding area within the at least one touch screen is adjustable by a user for different pipetting operations.
Kriz teaches a handheld electronic pipette, comprising: a piston, 20, actuated in a cylinder by a motor, 28, (col. 4, lines 1-14) a control system, 46, for carrying out pipette operations, and a user interface, 32, located on the pipette for operating the pipette, (col. 4, lines 15-32) wherein the user interface comprises at least one touch screen for operating the pipetting operations of the pipette, (col. 8, lines 64-67) which touch screen comprises at least one touching, pressing or sliding area for operating the pipette operations of the pipette. See column 4, lines 1-32, column 8, lines 64-67 and Fig. 1. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the structure of Scordato to include touchscreen operation, as taught by Kriz, in order to streamline the design of the user interface and allow for more detailed control of the pipetting operations.
Therefore, Scordato, as modified by Kriz, teaches touching, pressing or sliding of the at least one touching, pressing or sliding area activates driving of the motor for carrying out the pipette operation.
Scordato in view of Kriz does not explicitly teach wherein a size and/or a location of the at least one touching, pressing or sliding area within the at least one touch screen is adjustable by a user for different pipette operations.
However, it is well known to adjust the size and/or location of a touching or pressing area on a touch screen. For example, Hotelling teaches a touch screen for an electronic device wherein a location of at least one touching or pressing area is adjustable by a user for different operations. See par. 9, 70-73, Figs. 5-8, for example.
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the structure of Scordato to include adjustable touch areas, as taught by Hotelling, in order to improve the functionality of the touchscreen of Scordato.
With respect to claim 2, although Scordato in view of Kriz and Hotelling does not explicitly teach wherein the user interface comprises 2-4 touch screens, it would have been obvious to one having ordinary skill in the art to include multiple touch screens in order for the structure to have multiple control areas, accessible to a user in more than one mode of operation, or accessible to more than one of the users fingers at the same time.
With respect to claims 3-7, although Scordato in view of Kriz and Hotelling does not explicitly teach the claimed details of touchscreen operation, these details are commonly known to those having ordinary skill in the art and would have been obvious modifications in order to allow for more efficient and effective control of the pipette.
With respect to claim 8, although Scordato in view of Kriz and Hotelling does not explicitly teach wherein at least some of the touch screens are curved and follow the curved surface of the pipette, it would have been obvious to one having ordinary skill in the art to provide the touch screens as claimed in order to provide a less bulky apparatus having greater operability in smaller spaces.
With respect to claim 9, Scordato teaches a method for operating a handheld electronic pipette having a user interface, comprising: driving a motor for carrying out pipette operations of the pipette by activating at least one of the following pipette operations of the pipette: ejecting the tip of the pipette; filling of the tip container, dispensing the tip container, and mixing actions of the pipette, through the user interface of the pipette. See column 2, lines 43-68, column 4, lines 33-41, column 5, line 63 – column 6, line 16 and Fig. 1.
Scordato does not teach touching, pressing or sliding a touch screen, located on the pipette, which touch screen is a part of the user interface of the pipette, or wherein a size and/or a location of the touching, pressing or sliding area within the touch screen is adjustable by the user for different pipetting operations.
Kriz teaches a method for operating a handheld electronic pipette having a user interface located on the pipette, comprising: operating the pipetting operations of the pipette, which touch screen is part of the user interface of the pipette. See column 4, lines 1-32, column 8, lines 64-67 and Fig. 1.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Scordato to include touchscreen operation, as taught by Kriz, in order to streamline the design of the user interface and allow for more detailed control of the pipetting operations.
Scordato in view of Kriz does not explicitly teach wherein a size and/or a location of the at least one touching, pressing or sliding area within the at least one touch screen for different pipette operations is adjustable.
However, it is well known to adjust the size and/or location of a touching or pressing area on a touch screen. For example, Hotelling teaches a touch screen for an electronic device wherein a location of at least one touching, pressing or sliding area is adjustable by a user for different operations. See par. 9, 70-73, Figs. 5-8, for example.
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the structure of Scordato to include adjustable touch areas, as taught by Hotelling, in order to improve the functionality of the touchscreen of Scordato.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,821,586 to Scordato et al. (Scordato) in view of U.S. Patent No. 6,601,433 to Kriz et al. (Kriz) 
With respect to claim 1, Scordato teaches a handheld electronic pipette, comprising: a piston, 23, actuated in a cylinder by a motor, 61, (col. 4, lines 33-41) a control system, 11, for carrying out pipette operations, and a user interface, 14, 15, for operating the pipette operations of the pipette, (col. 2, lines 43-68) wherein the user interface activates at least one of the following pipette operations of the pipette: ejecting the tip of the pipette, filling of the tip container, dispensing the tip container, and mixing actions of the pipette. See column 2, lines 43-68, column 4, lines 33-41, column 5, line 63 – column 6, line 16 and Fig. 1. 
Scordato does not teach that the user interface is located on the pipette and comprises at least one touch screen, which touch screen comprises at least one touching, pressing or sliding area for activating the pipette operations of the pipette, wherein touching, pressing or sliding of the at least one touching, pressing or sliding area activates driving of the motor for carrying out the pipette operation.
Kriz teaches a handheld electronic pipette, comprising: a piston, 20, actuated in a cylinder by a motor, 28, (col. 4, lines 1-14) a control system, 46, for carrying out pipette operations, and a user interface, 32, located on the pipette for operating the pipette, (col. 4, lines 15-32) wherein the user interface comprises at least one touch screen for operating the pipetting operations of the pipette, (col. 8, lines 64-67) which touch screen comprises at least one touching, pressing or sliding area for operating the pipette operations of the pipette. See column 4, lines 1-32, column 8, lines 64-67 and Fig. 1. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the structure of Scordato to include touchscreen operation, as taught by Kriz, in order to streamline the design of the user interface and allow for more detailed control of the pipetting operations.
Therefore, Scordato, as modified by Kriz, teaches touching, pressing or sliding of the at least one touching, pressing or sliding area activates driving of the motor for carrying out the pipette operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853